Citation Nr: 0816784	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  03-31 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for allergic rhinitis, 
claimed as sinusitis.

4.  Entitlement to service connection for chest pain.

5.  Entitlement to a disability rating in excess of 20 
percent for duodenal ulcer.

6.  Entitlement to  a disability rating in excess of 20 
percent for lumbosacral strain with mild sciatica and right 
radiculopathy.

7.  Entitlement to a compensable disability rating for 
degenerative joint disease of the right ankle.  

8.  Entitlement to a compensable disability rating for the 
residuals of a non-union styloid fracture of the right wrist 
for the period of time prior to May 10, 2007.

9.  Entitlement to a disability rating in excess of 10 
percent for the residuals of a non-union styloid fracture of 
the right wrist for the period of time subsequent to May 9, 
2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1974 to July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision, in part,  
granted service connection for: a low back disorder, a right 
wrist disorder, a right ankle disorder, and a duodenal ulcer.  
That rating decision also denied service connection for 
hearing loss, chest pain, migraine headaches, and allergic 
rhinitis.  The veteran disagreed with both the denials of 
service connection and the initial disability ratings 
assigned.  

The issues of service connection for chest pain along with 
those involved rating the veteran's low back, right ankle and 
wrist disorders are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The veteran's March 1974 entrance examination report 
reveals that he entered service with some level of hearing 
loss.

2.  The veteran was exposed to acoustic trauma in the form of 
artillery noise exposure during active service.

3.  The veteran's June 1992 separation examination report 
reveals that the veteran's hearing loss had increased in 
severity.  

4.  A VA audiogram dated March 2002 reveals that the veteran 
has a current hearing loss disability.

5.  The veteran reported having frequent and severe headaches 
upon separation examination.  

6.  The veteran reports a history of recurrent headache 
beginning in service and continuing to present.  

7.  There is a current diagnosis of migraine headaches.  

8.  The service medical records do not show any diagnosis of 
allergic rhinitis during active service.

9.  There is no competent medical evidence linking the 
veteran's current allergic rhinitis to active military 
service.  

10.  The service-connected duodenal ulcer is manifested by 
symptoms of heartburn, nausea, and epigastric pain which are 
well controlled by medication and changes in diet.  It is not 
manifested by anemia, weight loss, recurrent incapacitating 
episodes, hematemesis, or melena.

11.  The veteran is left handed.  

12.  The service-connected residuals of a non-union styloid 
fracture of the right wrist (right wrist disorder) is 
manifested by dorsiflexion limited to 40 degrees, with pain 
beginning at 20 degrees, and palmar flexion to 25 degrees.  
It is not manifested by ankylosis.   


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in, or aggravated by, 
active military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  Migraine headaches were incurred in, or aggravated by, 
active military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007). 

3.  Allergic rhinitis was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002);  38 C.F.R. § 3.303 (2007).  

4.  The criteria for a rating in excess of 20 percent for 
duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002);  38 C.F.R. Part 4, including §§ 4.7, 4.114 and 
Diagnostic Code 7305 (2007).  

5.  The criteria for a 10 percent rating, and not in excess 
thereof, for the residuals of a non-union styloid fracture of 
the right wrist, effective back to that date of service 
connection on May 14, 2001, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002);  38 C.F.R. Part 4, including 
§§ 4.7, 4.71a and Diagnostic Codes 5214, 5215 (2007).  

6.  The criteria for a rating in excess of 10 percent for the 
residuals of a non-union styloid fracture of the right wrist 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 
C.F.R. Part 4, including §§ 4.7, 4.71a and Diagnostic Codes 
5214, 5215 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, notice with 
respect to the claims for service connection was provided to 
the veteran in a letter dated October 2001, which was prior 
to the adjudication of the claims for service connection.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Notice with respect to this 
information was provided to the veteran in letters dated June 
2007 and December 2007.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In the present case, most of the issues on appeal involve the 
veteran challenging the initial evaluation and effective date 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.

Generally, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Again, this case involves the assignment of 
an initial disability ratings upon the grant of service 
connection , so these requirements are not applicable in the 
instant case.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; private medical treatment records; VA 
medical treatment records; and VA examination reports.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, with respect to the 
veteran's claims for service connection and increased initial 
disability ratings.  

II.  Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury. Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

Service connection may be established for a current 
disability in several ways including on the basis of 
aggravation.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.304, 3.306 (2007).  A preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (2007).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b) 
(2007).  

"The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted."  38 C.F.R. § Sec. 3.304(b) (2007). 

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (2007).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991);  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Accordingly, "a lasting worsening of the condition" -- that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently -- is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

A.  Bilateral Hearing Loss

The veteran claims entitlement to service connection for 
bilateral hearing loss.  He had over 18 years of active 
service, and during most of this time his duties involved 
service in artillery units.  

In March 1974, entrance examination of the veteran was 
conducted.  Audiological evaluation was conducted and 
revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
5
X
10
LEFT
35
20
10
X
15

Because the threshold for normal hearing is from 0 to 20 
decibels, with higher threshold levels indicating a degree of 
hearing loss, these results show that the veteran had a small 
amount of hearing loss in both ears upon entering active 
service.  See, Hensley v. Brown 5 Vet. App. 155, 157 (1993).

In June 1992, separation examination of the veteran was 
conducted.  His ears and ear drums were evaluated as normal 
by the examining physician.  Audiological evaluation was 
conducted and revealed the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
10
5
10
LEFT
35
25
5
20
10

Comparing the numbers on the separation examination with 
those on the entrance examination, it is clear that there was 
an increase in severity of the veteran's hearing loss during 
active service.  

The evidence of record supports that the veteran was exposed 
to noise during active service and audiology test results 
show aggravation of the veteran's pre-existing hearing loss 
during service.  The veteran must next show a current hearing 
loss disability within the definition as established by VA 
regulations.  

Impaired hearing is considered a disability for VA purposes 
when: the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2007).


In March 2002 a VA audiology examination of the veteran was 
conducted.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
20
15
LEFT
30
30
20
20
15

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 in the left ear.  
Accordingly, this evidence shows that the veteran has a 
current hearing loss disability within the definition 
established by 38 C.F.R. § 3.385.

The evidence supports a grant of service connection for 
bilateral hearing loss.  The veteran entered active service 
with some hearing loss.   See, Hensley v. Brown 5 Vet. 
App. 155, 157 (1993).  There was an increase in the severity 
of hearing loss as evidenced by comparing the audiology 
results from the 1974 entrance examination and the 1992 
separation examination.  As such, the veteran's hearing loss 
was aggravated by his active service.  The 2002 VA 
examination report shows a current hearing loss disability 
with the definition of VA regulations.  Accordingly, the 
evidence supports a grant of service connection for bilateral 
hearing loss.

B.  Migraine Headaches

The veteran claims entitlement to service connection for 
headaches.  Review of the veteran's service medical records 
reveals that on a May 1984 medical history he reported having 
frequent or severe headaches.  He made the same report on the 
June 1992 report of medical history which accompanied his 
separation examination report.  In each instance, the 
examining physician did not comment on this report.

In November 2001, a VA neurology examination of the veteran 
was conducted.  He reported a history of headaches dating 
back 15 years.  The headaches were generally described as 
originating in the occipital pole and spreading to the 
frontal area.  The veteran described a throbbing headache 
accompanied by photophobia, sonophobia, and kinesophobia.  
Occasional nausea with headache was also reported.  The 
diagnosis was headaches with significant migraine component.

In the present case the veteran reported having a history of 
severe and frequent headaches on several medical history 
reports at medical examinations during active service.  He 
reports having current headaches and that they date back to 
active service.  The veteran is competent to report his 
observable headache symptoms.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

In the present case there is a current diagnosis of migraine 
headaches.  The veteran reported having headaches on several 
occasions during service, and he is competent to provide a 
continuity of his headache symptoms from service until the 
present.  Accordingly, the evidence supports a grant of 
service connection for migraine headaches.  

C.  Allergic Rhinitis

The veteran claimed entitlement to service connection for 
sinusitis.  Review of the service medical records does not 
reveal any complaints, diagnosis, or treatment for sinusitis 
or allergic rhinitis during active service.  In June 1992, 
separation examination of the veteran was conducted.  On the 
report of medical history the veteran did not indicate any 
nose trouble, chronic colds, or sinusitis.  Clinical 
evaluation of the veteran's nose and sinuses was "normal" 
with no abnormalities noted by the examining physician.

In February 2002, a VA examination of the veteran was 
conducted.  The veteran reported a history of stuffiness and 
indicated that he had been diagnosed with sinusitis after he 
separated from service in 1993.  Otolaryngology examination 
of the veteran was conducted and the diagnosis was mild 
allergic rhinitis.  The examining physician did not indicate 
that the disorder was related to service.  Subsequent VA 
treatment records, such as one dated June 2007, indicate that 
chronic rhinosinusitis was suspected, but x-ray examination 
was negative for abnormalities of the sinuses.  

The preponderance of the evidence is against the veteran's 
claim for service connection for allergic rhinitis.  Simply 
put, there is no evidence of either disorder during service.  
To the extent that the veteran has current diagnoses of 
rhinitis and/or sinusitis, there is no competent medical 
evidence linking the disorder to the veteran's active 
military service.  Accordingly, service connection must be 
denied.  

III.  Increased Disability Ratings

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

As noted in the introduction section above, this appeal 
addresses the initial disability rating assigned for the 
veteran's service-connected duodenal ulcer upon the award of 
service connection; the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the ratings 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

A.  Duodenal Ulcer

The service medical records reveal that the veteran was 
diagnosed with a duodena ulcer during active service.  In 
November 2001, a VA examination of the veteran was conducted.  
The examining physician reviewed the medical evidence of 
record with emphasis on the medical records showing the 
diagnosis of the veteran's duodenal ulcer during service.  
The veteran indicated that he had altered his diet to avoid 
foods that irritated his epigastric symptoms.  He reported 
service connection of heartburn, pyrosis and acid reflux 
approximately once a week.  He did not report medical 
treatment of the disorder at that time.  There was no 
evidence of hematemesis, melena.  The diagnosis was duodenal 
ulcer.  

A May 2003 letter from a private physician indicated that the 
veteran was having symptoms of gastric reflux and burning 
chest pain.  However, this physician did not indicate that 
any specific treatment for these symptoms was being 
undertaken.  

Another private physician, submitted a letter dated March 
2004.  In this letter the physician indicated that the 
veteran's symptoms of his duodenal ulcer were epigastric pain 
and gastric reflux which required treatment with prescription 
medication.  This letter is equivocal because it indicates 
that treatment with medication was essentially successful, 
yet also states the veteran's symptoms of heartburn some how 
"limits his functional capacities significantly."  
Interestingly, attached to this letter as supporting evidence 
is a November 2002 report of a private upper gastrointestinal 
series examination which showed normal findings with no 
evidence of ulcer.  

In May 2007, the most recent VA examination of the veteran 
was conducted.  The examining physician reviewed the 
veteran's medical evidence and confirmed that he was 
prescribed medication to control his symptoms of epigastric 
pain and reflux.  The veteran denied abdominal pain, melena, 
hematemesis, vomiting, dysphagia, or wight loss.  He did 
report being on a restricted diet to avoid foods that 
irritated his gastrointestinal system.  No incapacitating 
episodes of ulcer disease were reported or noted.  An upper 
gastrointestinal series revealed moderate gastroesophageal 
reflux and proximal duodenitis with active ulcer crater at 
duodena bulb.

Duodenal ulcer disease is evaluated pursuant to Diagnostic 
Code 7305, which mandates a 60 percent rating for severe 
symptoms manifested by pain which is only partially relieved 
by standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  A 
40 percent rating is assigned for moderately severe ulcer 
disease manifested by symptoms less than "severe" but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times a year.  A 20 percent 
rating is assigned for moderate ulcer disease with recurring 
episodes of severe symptoms two or three times a year 
averaging ten days in duration or with continuous moderate 
manifestations.  A 10 percent rating is assigned for mild 
ulcer disease with recurring symptoms once or twice yearly.  
38 C.F.R. § 4.114, Diagnostic Code 7305.

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 20 percent for the 
veteran's service-connected duodenal ulcer.  The veteran has 
symptoms of epigastric pain and reflux which are controlled 
with medication and restricted diet.  There is no evidence 
showing any anemia, wight loss, incapacitating episodes, 
hematemesis, melena, or other impairment of health.  
Accordingly, the assignment of a disability rating in excess 
of 20 percent must be denied.  

B.  Right Wrist

The veteran's claims for service connection, which included 
service connection for a right wrist disability, were 
received by VA on May 14, 2001.  Review of the service 
medical records reveals that the veteran incurred a non-union 
styloid fracture of the right wrist during service.  

The RO requested Compensation and Pension examinations with 
respect to the veteran's claims for service connection.  
Inexplicably, no examination of the veteran's right hand and 
wrist was conducted.  Nevertheless, the RO granted service 
connection for a right wrist disability based solely on the 
veteran's service medical records.  A non compensable (0%) 
disability rating was assigned effective May 14, 2001, the 
date of claim.  

Review of the medical evidence of record does not reveal any 
complaints of, or treatment for, any symptoms related to the 
veteran's right wrist.  Private medical records submitted by 
the veteran are also silent as to any treatment for symptoms 
related to the right wrist.  

In May 2007, a VA Compensation and Pension examination of the 
veteran was conducted.  The veteran reported being left 
handed.  He also reported occasional swelling of the right 
wrist.  Range of motion testing of the right wrist revealed 
dorsiflexion (extension) to 40 degrees with pain beginning at 
20 degrees, and palmar flexion to 25 degrees.  Limitation of 
motion on repetitive use from pain was noted.  The RO granted 
a 10 percent disability rating for the right wrist 
disability, effective May 10, 2007, the date of the VA 
examination.  

The veteran's service-connected right wrist disability is 
rated under Diagnostic Code 5215 for limitation of motion of 
the wrist.  A 10 percent rating, the maximum rating, is 
warranted when there is limitation of motion of the wrist 
with dorsiflexion less than 15 degrees or with palmar flexion 
limited in line with the forearm.  38 U.S.C.A. § 4.71a, 
Diagnostic Code 5215.

The evidence supports the assignment of a 10 percent 
disability rating for the veteran's service-connected right 
wrist disability effective from May 2001, the date of claim 
for service connection.  It is not the veteran's fault that 
VA failed to obtain the necessary Compensation and Pension 
examination upon his filing of his claim for service 
connection.  There is no evidence to contradict that his 
right wrist disability has had the symptoms and limitation of 
motion noted on the 2007 VA examination ever since May 2001.  
Accordingly, a 10 percent disability rating is granted 
effective May 14, 2001.  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
veteran's service-connected right wrist disorder.  A 10 
percent disability rating is the only rating assignable under 
Diagnostic Code 5215 for limitation of motion of the wrist.  
Disability ratings from 20 to 40 percent are assignable for 
ankylosis of the minor wrist under Diagnostic Code 5214.   38 
U.S.C.A. § 4.71a, Diagnostic Code 5214.  However, there is no 
evidence of record showing any ankylosis of the wrist.  
Accordingly, a disability rating in excess of 10 percent must 
be denied.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40. 
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995) 
and Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The 
appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 10 percent disability rating for his limitation of 
motion of the right wrist.  The Board has considered the 
veteran's claim for increased ratings for his musculoskeletal 
disabilities under all appropriate diagnostic codes. As 
stated above, painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.  This has 
been accomplished in the present case.  Moreover, although 
the Board is required to consider the effect of pain when 
making a rating determination, which has been done in this 
case, it is important to emphasize that the rating schedule 
does not provide a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).

Finally, in reaching the decisions above the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the assignment of a 
disability ratings in excess of those noted above, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for migraine headaches is granted.

Service connection for allergic rhinitis, claimed as 
sinusitis, is denied.  

A disability rating in excess of 20 percent for duodenal 
ulcer is denied.  

A disability rating of 10 percent, and not in excess thereof, 
is granted for the residuals of a non-union styloid fracture 
of the right wrist, effective May 14, 2001, subject to the 
law and regulations governing the payment of monetary awards.  

A disability rating in excess of 10 percent for the residuals 
of a non-union styloid fracture of the right wrist is denied.  


REMAND

The medical evidence with respect to the veteran's claims for 
service connection for chest pain, and to rate his service-
connected musculoskeletal disorders is inadequate.  The Court 
has held that, when the medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).   

The veteran's claim for service connection for chest pain is 
unclear.  He is service-connected for duodenal ulcer, and his 
symptoms of "heartburn" could be described as chest pain.  
However, a June 1981 service medical record reveals 
complaints of costochondritis, chest wall pain.  Recent 
cardiac evaluation was conducted at the VA medical center in 
2007 and determined that the veteran had substernal chest 
pain that was non-cardiac in origin.  Another VA examination 
of the veteran should be conducted to ascertain, if possible, 
the exact nature of his complaints of chest pain.

Additional examination is required to obtain the medical 
evidence necessary to the rate the veteran right ankle 
disability.  Interestingly, a diagnosis of degenerative joint 
disease of the right ankle was made in the 2002 VA 
examination based upon service medical records showing x-ray 
evidence of arthritis.  However, private x-ray report dated 
February 2004, reveals a normal ankle.  Review of the 
evidence of record does not reveal that any x-ray examination 
of the veteran's joints has been conducted by VA.  This 
should be done on reexamination of the veteran. 

With respect to rating the veteran's spine, the medical 
evidence is unclear as to the nature of any neurologic 
symptoms present.  

Accordingly, the case is REMANDED for the following action:

1.  Request complete copies of the 
veteran's medical treatment records from 
VA Medical Center San Juan, Puerto Rico 
for the period of time from September 2007 
to the present.  

2.  The veteran should be accorded the 
appropriate examination for non-cardiac 
chest wall pain.  The report of 
examination should include a detailed 
account of all manifestations of chest 
pain found to be present.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  

The examiner should request the 
veteran specifically describe his 
symptoms of chest pain.  

The examiner is requested to 
indicate, if possible, if the 
veteran's reported symptoms of chest 
pain are related to his service-
connected duodenal ulcer, or are 
related to costochondritis noted in 
service.  If neither, the examiner 
is requested to indicate whether the 
veteran has a diagnosed disability 
manifested by chest pain and whether 
the disability is at least as likely 
as not (50 percent or greater 
probability) related to service.  

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

3.  The veteran should be accorded an 
examination for spine disabilities.  The 
report of examination should include a 
detailed account of all manifestations of 
lumbosacral strain found to be present.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  Range of motion testing of the 
thoracolumbar spine must be conducted.  
The examiner should also indicate if the 
veteran has ankylosis of the lumbar spine 
or if there are any neurologic 
manifestations.  Specifically what is the 
disabling effect of the veteran's sciatica 
and radiculopathy?  The examiner should 
also note if the veteran experiences any 
incapacitating episodes.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

4.  The veteran should be accorded a 
joints examination.  The report of 
examination should include a detailed 
account of all manifestations right ankle 
disability found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

Conduct range of motion testing on 
the veteran's right ankle.  Report 
the findings in degrees and indicate 
if there is any ankylosis.  

Conduct x-ray examination of the 
veteran's right ankle.  Ensure that 
the x-ray examination reports are 
contained in the VA examination 
report.  

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

5.  Following the above, readjudicate 
the appellant's claims.  With respect 
to the veteran's claim for an increased 
rating for his back disability, 
consider if a separate rating for 
neurologic manifestations is warranted.  
If any benefit on appeal remains 
denied, a Supplemental Statement of the 
Case should be issued and the appellant 
and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


